The opinion of the court was delivered by
Swayze, J.
This case was argued with the case of Bailey v. Pennsylvania Railroad Company, just decided, as if it presented the same question. But in this case the record fails to show when the AVest Virginia attachment was issued, whether at the time any debt was due from the garnishee to the present plaintiff, or what, if anything, was attached. All that appears is that an attachment was, served upon the present defendant in an action to recover a debt due from the present plaintiff and that notice was given by the railroad company to Naylor. For aught that this record discloses, the attachment might have been served a year before the wages now sued for were earned. Manifestly such a record discloses no defence.
The judgment should be affirmed.
For affirmance — Ti-ie Chief Justice, Dixon, Hendrickson, Pitney, Swayze, Bogert, Vredenbuegh, Vroom, Green, Gray. 10.
For reversal — None.